255 S.W.3d 537 (2008)
STATE of Missouri, Respondent,
v.
Jeremy GOODSON, Appellant.
No. ED 89937.
Missouri Court of Appeals, Eastern District, Division Four.
June 17, 2008.
William J. Swift, Nancy A. McKerrow, Columbia, MO, for appellant.
Shaun J. Mackelprang, Joshua N. Corman, Jefferson City, MO, for respondent.
Before MARY K. HOFF, P.J., SHERRI B. SULLIVAN, J., and GEORGE W. DRAPER III, J.
Prior report: 2007 WL 5194122.

ORDER
PER CURIAM.
Jeremy Goodson (hereinafter, "Appellant") appeals from the trial court's judgment after a bench trial where Appellant was convicted of three counts of first degree assault, Section 565.050 RSMo (2000), and three counts of armed criminal action, Section 571.015 RSMo (2000). Appellant was sentenced to fifteen years' imprisonment and two terms of ten years' imprisonment on the assault convictions, and five years' imprisonment on each of the armed criminal action convictions, to run concurrently. Appellant raises one point on appeal challenging the sufficiency of the evidence with respect to all counts in that he argues the State failed to prove beyond a reasonable doubt that Appellant had the requisite intent to commit the crimes.
We have reviewed the briefs of the parties, the legal file, and the transcript on appeal and find sufficient evidence to support Appellant's convictions. State v. Grim, 854 S.W.2d 403, 405 (Mo. banc 1993). An opinion reciting the detailed facts and restating the principles of law would have no precedential value. We have, however, provided a memorandum opinion, only for the use of the parties, setting forth the reasons for our decision. The judgment is affirmed pursuant to Rule 30.25(b).